Title: Acct. of the Weather in Septr. [1772]
From: Washington, George
To: 




Septr. 1st. Wind at No. Et. & Weather Cloudy but no Rain fell.
 


2. Clear, & Wind fresh from the No. West. Warm notwithstanding.
 


3. Clear & Warm, wind in the same place as yesterday.
 


4. Very Sultry Morning with great appearances of Rain which fell in the Afternoon for abt. an .
 


5. The Air somewhat Coold, the Wind getting Northwardly.
 


6. Cool & pleasant—Wind still Northwardly.
 


7. Warmer a good deal but pleasant. Weather clear.
 


8. Rather Warmer than yesterday, but clear with the Wind Southerly.
 


9. Very Warm and Sultry all day and Night.
 


10. Cloudy & Warm all the day; in the Night a good deal of Rain.
 


11. Frequent Shower’s about Noon. In the afternoon the Wind got to Northwest and blew fresh.
 


12. Wind fresh from the Northwest all day and Cool.
 


13. Clear and Cool tho there was but little Wind and that Southerly.
 



14. Lowering for the most part of the day with but little wind moderately warm.
 


15. Clear and but little Wind—very warm.
 


16. Misting & sometins Raining with but little Wind & Warm.
 


17. Clear forenoon and Warm with Showers in the Afternoon.
 


18. Clear and very pleasant. At the sametime Warm with a little Wind from the Southd.
 


19. Very pleasant being much such a day as yesterday.
 


20. Pleasant but warm with little Wind and that Southerly.
 


21. Very Warm with the Wind Southerly.
 


22. Misting in the Morning & for most part of the day, with a very heavy Rain & high wind in the Afternoon. Much Rain fell in the Night.
 


23. Clear and Cool. Wind at No. West—but not very fresh.
 


24. Much such a day as yesterday.
 


25th. Still cool with the Wind Westerly and fresh.
 


26. Same kind of day as yesterday.
 


27. Very Cloudy & like for Rain all the forenoon with the Wind Northerly. In the Afternoon Misting.
 


28. Misting more or less all day with but little [wind] and not Cold.
 


29. Clear, and Warm, and without any wind.
 


30. Much Such a day as Yesterdy.
